Exhibit 10.1
STOCKHOLDER AGREEMENT
     THIS STOCKHOLDER AGREEMENT (this “Stockholder Agreement”) is entered into
as of February 11, 2010, by and between Viasystems Group, Inc., a Delaware
corporation (the “Company”), and VG Holdings, LLC, a Delaware limited liability
company (the “Stockholder”).
     WHEREAS, the Stockholder owns 77.8% of the shares (the “Acquired Shares”)
of Common Stock (as defined below), which were acquired by the Stockholder
pursuant to the terms of the recapitalization effected in accordance with that
certain Recapitalization Agreement, dated as of October 6, 2009, by and among
the Company and the members of the Stockholder;
     WHEREAS, this Stockholder Agreement is being entered into contemporaneously
with the consummation of the merger of Maple Acquisition Corp. (“Merger Sub”), a
wholly owned subsidiary of the Company, with and into Merix Corporation
(“Merix”) pursuant to the terms of that certain Agreement and Plan of Merger,
dated as of October 6, 2009, by and among the Company, Merger Sub, and Merix
(the “Merger”).
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
ARTICLE 1
DEFINITIONS
     SECTION 1.01. Definitions.
     (a) The following terms, as used herein, have the following meanings:
     “Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise.
     “Board” means the board of directors of the Company.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
     “Common Stock” means the Company’s authorized shares of common stock, par
value $0.01 per share, and any stock into which such common stock may hereafter
be converted, changed or reclassified.

 



--------------------------------------------------------------------------------



 



     “Common Stock Equivalents” means, without duplication, any rights,
warrants, options, convertible securities or exchangeable securities, in each
case, exercisable for or convertible or exchangeable into, directly or
indirectly, Common Stock, whether at the time of issuance, upon the passage of
time, or the occurrence of some future event.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
     “Public Float” means all outstanding shares of Common Stock other than
shares of Common Stock held, as of the applicable determination date, by (i) the
Stockholder and (ii) any Person holding in excess of 10% of the outstanding
Common Stock, which shares were issued to such Person by the Company as
consideration in connection with the Company’s acquisition of a corporation,
limited liability company, partnership or other entity or organization.
     “Registrable Securities” means at any time the Common Stock owned by the
Stockholder, whether owned on the date hereof or acquired hereafter; provided,
however, that Registrable Securities shall not include any shares (i) the sale
of which has been registered pursuant to the Securities Act and which shares
have been sold pursuant to such registration or (ii) which have been sold
pursuant to Rule 144 (as defined below).
     “Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities in
a registered public offering, including all (i) registration and filing fees,
and all fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (ii) fees
and expenses of compliance with any securities or “blue sky” laws (including,
without limitation, reasonable fees and disbursements of counsel in connection
with “blue sky” qualifications of the securities registered), (iii) expenses in
connection with the preparation, printing, mailing and delivery of any
registration statements, prospectuses and other documents in connection
therewith and any amendments or supplements thereto, (iv) security engraving and
printing expenses, (v) internal expenses of the Company (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (vi) reasonable fees and disbursements of counsel
for the Company and customary fees and expenses for independent certified public
accountants retained by the Company (including, without limitation, the expenses
associated with the delivery by independent certified public accountants of any
comfort letters to be provided pursuant to Article 5 hereof), (vii) fees and
expenses of any special experts retained by the Company in connection with such
registration, (viii) reasonable fees and out-of-pocket expenses of one firm of
counsel to the Stockholder selected by the Stockholder, (ix) fees and expenses
in connection with any review by the National Association of Securities Dealers
(the “NASD”) of the underwriting arrangements or other terms of the offering,
and all

2



--------------------------------------------------------------------------------



 



fees and expenses of any “qualified independent underwriter” or other
independent appraiser participating in any offering pursuant to section 3 of
Schedule E to the Bylaws of the NASD, including the fees and expenses of any
counsel thereto, (x) fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, but excluding any underwriting fees, discounts
and commissions attributable to the sale of Registrable Securities, (xi) costs
of printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’, registrars’, stock
custodians’ and DTC fees and expenses, (xiii) expenses relating to any analyst
or investor presentations or any “road shows” undertaken pursuant to Article 5
hereof in connection with the registration, marketing or selling of Registrable
Securities, and (xiv) fees and expenses in connection with obtaining customary
ratings of Registrable Securities, including expenses relating to any
presentations to rating agencies.
     “Rule 144” means Rule 144 (or any successor provisions) under the
Securities Act.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
     “Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) are, as of such date, owned by the Company or
one or more Subsidiaries of the Company or by the Company and one or more of its
Subsidiaries.
     “Transfer” means, with respect to any Common Stock, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Common Stock or any participation or interest therein,
whether directly or indirectly, or agree or commit to do any of the foregoing
and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such Common Stock or any participation or interest therein or any agreement or
commitment to do any of the foregoing.
     (b) Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Stockholder Agreement, the following rules of
interpretation shall apply:
     Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Stockholder Agreement, the date that is the reference date in
calculating such period shall

3



--------------------------------------------------------------------------------



 



be excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day.
     Dollars. Any reference in this Stockholder Agreement to $ shall mean U.S.
dollars.
     Headings. The division of this Stockholder Agreement into Articles,
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Stockholder Agreement. All references in this Stockholder
Agreement to any “Section” are to the corresponding Section of this Stockholder
Agreement unless otherwise specified.
     Herein. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Stockholder Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
ARTICLE 2
COMPOSITION OF THE BOARD
          SECTION 2.01. Stockholder Designees. The Stockholder shall have the
right to designate: (i) five (5) individuals to serve on the Board for so long
as the Stockholder owns not less than 50.00% of the Common Stock held by the
Stockholder on the date hereof, (ii) four (4) individuals to serve on the Board
for so long as the Stockholder owns not less than 40.00% of the Common Stock
held by the Stockholder on the date hereof, (iii) three (3) individuals to serve
on the Board for so long as the Stockholder owns not less than 33.33% of the
Common Stock held by the Stockholder on the date hereof, (iv) two
(2) individuals to serve on the Board for so long as the Stockholder owns not
less than 20% of the Common Stock held by the Stockholder on the date hereof,
(v) one (1) individual to serve on the Board for so long as the Stockholder owns
not less than 10% of the Common Stock held by the Stockholder on the date hereof
and (vi) no individuals to serve on the Board if the Stockholder owns less than
10% of the Common Stock held by the Stockholder on the date hereof (in each
instance, such designated individuals, the “Stockholder Designees”).
          SECTION 2.02. Initial Board Composition. Upon the consummation of the
Merger, the Board shall be comprised of twelve (12) directors, five (5) of whom
shall be the initial Stockholder Designees identified by the Stockholder to the
Company.
          SECTION 2.03. Stockholder Meetings. Subject to applicable law, for so
long as the Stockholder owns not less than 10% of the then outstanding Common
Stock, the Company shall use its commercially reasonable efforts to cause the
election of the Stockholder Designees at each meeting of the stockholders of the
Company at which directors are to be elected, and the Company shall use its
commercially reasonable efforts to cause the reelection of the Stockholder
Designees at each meeting of the Company’s stockholders at which any Stockholder
Designee’s term as a director will expire.

4



--------------------------------------------------------------------------------



 



Commercially reasonable efforts under this Section 2.03 shall include the
solicitation of proxies in favor of the election of each Stockholder Designee,
it being understood that efforts consistent with those used for other members of
the slate of nominees recommended by the Board shall be deemed reasonable.
          SECTION 2.04. Vacancies. If, prior to his or her election to the Board
pursuant to this Article 2, any Stockholder Designee shall be unable or
unwilling to serve as a director of the Company, then the Stockholder shall be
entitled to nominate a replacement who shall then be a Stockholder Designee for
purposes of this Article 2. If, following an election or appointment to the
Board pursuant to this Article 2, any Stockholder Designee shall resign or be
removed or be unable to serve for any reason prior to the expiration of his or
her term as a director of the Company, then the Stockholder shall, within
30 days of such event, notify the Board in writing of a replacement Stockholder
Designee, and the Company and the Board shall take such action as necessary to
cause such replacement Stockholder Designee to be appointed to the Board and
each applicable committee thereof to fill the unexpired term of the Stockholder
Designee who such new Stockholder Designee is replacing.
          SECTION 2.05. Designee Information. The Stockholder shall provide the
Company with all information required under Regulation 14A and Schedule 14A
under the Exchange Act with respect to the Stockholder Designees.
          SECTION 2.06. No Limitations. The provisions of this Article 2 are in
addition to and shall not limit any rights that the Stockholder may have as a
holder or beneficial owner of the Common Stock as a matter of law with respect
to the election of directors or otherwise.
ARTICLE 3
RESTRICTIONS ON TRANSFER
     SECTION 3.01. General Restrictions on Transfer.
     (a) The Stockholder understands and agrees that the Acquired Shares have
not been registered under the Securities Act and are restricted securities under
the Securities Act and the rules and regulations promulgated thereunder. The
Stockholder agrees it shall not Transfer any of the Acquired Shares (or solicit
any offers in respect of any Transfer of the Acquired Shares), except in
compliance with the Securities Act, any other applicable securities or “blue
sky” laws and the restrictions on Transfer contained in this Stockholder
Agreement.
     (b) The Stockholder agrees that it will not, during the period commencing
on the day of the consummation of the Merger and ending one hundred eighty
(180) days after the day of the closing of the Merger (i) Transfer any of the
Acquired Shares, including, without limitation, pursuant to the registration
rights set forth in Article 5 hereof, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Acquired Shares,

5



--------------------------------------------------------------------------------



 



whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of such Common Stock or other securities, in cash or
otherwise. The foregoing sentence shall not apply to (1) transactions relating
to shares of Common Stock or other securities acquired in open market
transactions after the closing of the Merger, (2) transfers of the Acquired
Shares or any security convertible into the Acquired Shares as a bona fide gift
or gifts, (3) transfers of the Acquired Shares or any security convertible into
the Acquired Shares to affiliates, and (4) distributions of the Acquired Shares
or any security convertible into the Acquired Shares to direct or indirect
limited partners, stockholders or members of the undersigned; provided that in
the case of any transfer or distribution pursuant to clause (2), (3) or (4),
(A) each donee, transferee or distributee shall execute and deliver to the
Company a letter agreement whereby such donee, transferee or distribute agrees
to be bound by the same restrictions on the Stockholder as set forth in this
Section 3.01(b) and (B) if any filing by any party (donor, donee, transferor or
transferee) under Section 16(a) of the Securities Exchange Act of 1934, as
amended, shall be required or shall be made voluntarily in connection with such
transfer or distribution (other than a filing on Form 5 made after the
expiration of the 180-day period referred to above), such party shall provide to
the Company a copy of such filing at least three (3) Business Days prior to
filing. The Stockholder agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Acquired Shares except in compliance with the foregoing
restrictions.
     (c) Any attempt to Transfer any Common Stock not in compliance with this
Stockholder Agreement shall be null and void, and the Company shall not, and
shall cause any transfer agent not to, give any effect in the Company’s records
to such purported Transfer.
     SECTION 3.02. Legends.
     (a) Each certificate evidencing the Acquired Shares shall bear a legend in
substantially the following form:
          “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, OFFERED OR SOLD EXCEPT IN COMPLIANCE THEREWITH. THIS SECURITY IS
ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN A
STOCKHOLDER AGREEMENT, A COPY OF WHICH MAY BE OBTAINED UPON REQUEST FROM THE
COMPANY OR ANY SUCCESSOR THERETO.”
     (b) Notwithstanding the foregoing provisions of this Article 3, the
restrictions imposed by Section 3.01(a) upon the transferability of the Acquired
Shares relating to securities laws (and the legends relating thereto) shall
terminate as to any Company Security (i) when and so long as such Company
Security shall have been effectively registered under the Securities Act and
disposed of pursuant thereto or (ii) when the Company shall have received an
opinion of counsel reasonably satisfactory to it that such

6



--------------------------------------------------------------------------------



 



Company Security may be transferred without registration under the Securities
Act and that such legend may be removed. Whenever the securities law
restrictions referred to in Section 3.01(a) shall terminate as to any Company
Security, the Stockholder shall be entitled to receive from the Company, at the
Company’s expense, a new Company Security not bearing the legend relating to
securities law transfer restrictions.
ARTICLE 4
PRIMARY OFFERING REQUEST
          If after June 30, 2012, the Public Float of the Common Stock has not
increased by 100% of the Public Float existing immediately following the
consummation of the Merger, then the Stockholder may request in writing that the
Company file a registration statement on Form S-1 or Form S-3 (or any successor
form thereto), as applicable, to effect a primary underwritten public offering
of shares of Common Stock (“Primary Offering Request”) as soon as practicable,
but in no event later than forty-five (45) days after the Company’s receipt of
the Primary Offering Request; provided, however, that the Company shall not be
obligated to initiate such offering unless a majority of the independent members
of the Board determine, after consultation with an underwriter of recognized
international standing, that such offering is in the best interest of the
Company. The independent members of the Board shall so notify the Stockholder of
its decision regarding the Primary Offering Request within thirty (30) days of
the Company’s receipt of the Primary Offering Request.
ARTICLE 5
REGISTRATION RIGHTS
     SECTION 5.01. Demand Registration.
     (a) At any time after one hundred eighty (180) days after the consummation
of the Merger, if the Company shall receive a written request from the
Stockholder that the Company effect the registration under the Securities Act of
all or any portion of the Stockholder’s Registrable Securities (a “Demand
Registration”), and specifying the intended method of disposition thereof, then
the Company shall use its commercially reasonable efforts, consistent with the
terms of this Stockholder Agreement, to effect, as expeditiously as possible,
the registration under the Securities Act of all Registrable Securities for
which the Stockholder has requested registration under this Section 5.01;
provided that, subject to Section 5.01(d) hereof, the Company shall not be
obligated to effect more than three Demand Registrations (other than short-form
registrations on Form S-3 and provided that no Demand Registration shall be made
within one hundred eighty (180) days of a prior Demand Registration).
     (b) At any time prior to the effective date of the registration statement
relating to such registration, the Stockholder may revoke such request by
providing a notice to the Company revoking such request.

7



--------------------------------------------------------------------------------



 



     (c) The Company shall be liable for and pay all Registration Expenses in
connection with each Demand Registration, regardless of whether such
registration is effected.
     (d) A Demand Registration shall not be deemed to have occurred:
     (i) unless the registration statement relating thereto (A) has become
effective under the Securities Act and (B) has remained effective for a period
of at least one hundred twenty (120) days (or such shorter period in which all
Registrable Securities of the Stockholder included in such registration have
actually been sold thereunder), provided that such registration statement shall
not be considered a Demand Registration if, after such registration statement
becomes effective, (1) such registration statement is interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court and (2) less than 75% of the Registrable Securities
included in such registration statement have been sold thereunder; or
     (ii) if the Demand Maximum Offering Size (as defined below) is reduced in
accordance with Section 5.01(e) such that less than 75% of the Registrable
Securities of the Stockholder sought to be included in such registration are
included.
     (e) If a Demand Registration involves an underwritten public offering and
the managing underwriter advises the Company and the Stockholder that, in its
view, the number of shares that the Stockholder and the Company propose to
include in such registration exceeds the largest number of shares that can be
sold without having an adverse effect on such offering, including the price at
which such shares can be sold (the “Demand Maximum Offering Size”), the Company
shall include in such registration, in the priority listed below, up to the
Demand Maximum Offering Size:
     (i) first, all Registrable Securities requested to be registered by the
Stockholder; and
     (ii) second, all shares of Common Stock proposed to be registered by the
Company.
     (f) The Company may defer the filing (but not the preparation) of a
registration statement required by Section 5.01 until a date not later than
ninety (90) days after the date which is thirty (30) days after the request to
file such registration statement if (i) at the time the Company receives the
request to register shares, the Company or any of its Subsidiaries are engaged
in confidential negotiations or other confidential business activities (or the
Board determines that the Company is at such time otherwise in possession of
material non-public information with respect to the Company), disclosure of
which would be required in such registration statement (but would not be
required if such registration statement were not filed), and the Board
determines in good faith that

8



--------------------------------------------------------------------------------



 



such disclosure would be materially detrimental to the Company and its
stockholders, or (ii) prior to receiving the request to register shares, the
Board had determined to effect a registered underwritten public offering of the
Company’s securities for the Company’s account and the Company had taken
substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering. A deferral of the filing of a registration statement
pursuant to this Section 5.01(f) shall be lifted, and the requested registration
statement shall be filed forthwith, if, in the case of a deferral pursuant to
clause (i) of the preceding sentence, the negotiations or other activities are
disclosed or terminated (or such material non-public information has been
publicly disclosed by the Company), or, in the case of a deferral pursuant to
clause (ii) of the preceding sentence, the proposed registration for the
Company’s account is abandoned. In order to defer the filing of a registration
statement pursuant to this Section 5.01(f), the Company shall promptly (but in
any event within ten (10) days), upon determining to seek such deferral, deliver
to the Stockholder a certificate signed by an executive officer of the Company
stating that the Company is deferring such filing pursuant to this
Section 5.01(f) and (unless the Stockholder had previously requested in writing
that the Company not disclose to it such information under this paragraph) a
general statement of the reason for such deferral and an approximation of the
anticipated delay. The Company may defer the filing of a particular registration
statement pursuant to this Section 5.01(f) only once in any 360-day period.
     SECTION 5.02. Piggyback Registration.
     (a) If the Company proposes to register any Common Stock under the
Securities Act (other than pursuant to a Demand Registration and other than a
registration on Form S-4 in connection with a direct or indirect acquisition by
the Company of another Person or a registration on a Form S-8), the Company
shall at each such time give prompt written notice at least twenty (20) Business
Days prior to the anticipated filing date of the registration statement relating
to such registration to the Stockholder, which notice shall offer the
Stockholder the opportunity to include in such registration statement all or any
portion of the Registrable Securities held by the Stockholder (a “Piggyback
Registration”), subject to the limitations set forth herein. Upon the request of
the Stockholder made within fifteen (15) days after the receipt of notice from
the Company (which request shall specify the number of Registrable Securities
intended to be registered by the Stockholder), the Company shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities that the Company has been so requested to
register by the Stockholder, to the extent required to permit the disposition of
the Registrable Securities so to be registered, provided that if such
registration involves an underwritten public offering, the Stockholder must sell
its Registrable Securities to the underwriters selected as provided in
Section 5.05(f) on the same terms and conditions as apply to the Company or any
other selling stockholders; provided, however, that the Stockholder shall not be
required to make any representations or warranties in connection with any such
registration other than representations and warranties as to (i) the
Stockholder’s ownership of its Registrable Securities to be transferred free and
clear of all liens, claims and encumbrances, (ii) the Stockholder’s

9



--------------------------------------------------------------------------------



 



power and authority to effect such transfer, and (iii) such matters pertaining
to compliance with securities laws as may be reasonably requested; and provided
further, that the liability of the Stockholder to indemnify pursuant to any
underwriting arrangements shall be limited to the net amount received by the
Stockholder from the sale of its Registrable Securities pursuant to such
registration. If, at any time after giving notice pursuant to this Section
5.02(a) of its intention to register any shares and prior to the effective date
of the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register such shares, the Company
shall give notice to the Stockholder and, thereupon, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration. No registration effected under this Section 5.02 shall relieve the
Company of its obligations to effect a Demand Registration to the extent
required by Section 5.01. The Company shall be liable for and pay all
Registration Expenses in connection with each Piggyback Registration, regardless
of whether such registration is effected.
     (b) If a Piggyback Registration involves an underwritten public offering
(other than any Demand Registration, in which case the provisions with respect
to priority of inclusion in such offering set forth in Section 5.01(e) shall
apply) and the managing underwriter advises the Company that, in its view, the
number of shares that the Company and selling stockholders propose to include in
such registration exceeds the largest number of shares that can be sold without
having an adverse effect on such offering, including the price at which such
shares can be sold (the “Piggyback Maximum Offering Size”), the Company shall
include in such registration, in the following priority, up to the Piggyback
Maximum Offering Size:
     (i) first, such number of shares proposed to be registered for the account
of the Company, if any, as would not cause the offering to exceed the Piggyback
Maximum Offering Size, and
     (ii) second, all Registrable Securities requested to be included in such
registration by the Stockholder pursuant to Section 5.02.
     SECTION 5.03. Registrations on Form S-3. If the Stockholder requests that
the Company file a registration statement on Form S-3 (or any successor form to
Form S-3), or any similar short-form registration statement, for a public
offering of Registrable Securities, and the Company is a registrant entitled to
use Form S-3 to register the Registrable Securities for such an offering, then
the Company, in each such case, shall, as soon as practicable, use its
commercially reasonable efforts, consistent with the terms of this Stockholder
Agreement, to cause such Registrable Securities held by the Stockholder to be
registered on such form for the offering; provided, that the Company shall not
be obligated to effect more than two such registrations in a calendar year. The
Company will use its commercially reasonable efforts, consistent with the terms
of this Stockholder Agreement, to qualify for and remain eligible to use Form
S-3 registration or a similar short-form registration.

10



--------------------------------------------------------------------------------



 



     SECTION 5.04. Lock-Up Agreements. Unless the lead managing underwriters
otherwise agree, the Company and the Stockholder agree (and the Company agrees,
in connection with any underwritten registration, to use its commercially
reasonable efforts to cause its Affiliates to agree) not to effect any public
sale or private offer or distribution of any Common Stock or Common Stock
Equivalents during the ten (10) Business Days prior to the effectiveness under
the Securities Act of any underwritten registration and during such time period
after the effectiveness under the Securities Act of any underwritten
registration (not to exceed one hundred eighty (180) days) (except, if
applicable, as part of such underwritten registration) as the Company and the
managing underwriters may agree. Notwithstanding the foregoing, this
Section 5.04 shall not apply unless all then officers and directors of the
Company, and all stockholders of the Company who own Common Stock representing
10% or more of the then outstanding Common Stock of the Company, enter into
similar agreements.
     SECTION 5.05. Registration Procedures. Whenever the Stockholder requests
that any Registrable Securities be registered pursuant to Section 5.01, 5.02, or
5.03 hereof, subject to the provisions of such Sections, the Company shall use
its commercially reasonable efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof as quickly as practicable, and, in connection with any such
request:
     (a) The Company shall as expeditiously as possible prepare and file with
the SEC a registration statement on any form for which the Company then
qualifies or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its commercially reasonable efforts to cause such filed registration
statement to become and remain effective for a period of not less than one
hundred eighty (180) days (or such shorter period in which all of the
Registrable Securities of the Stockholder included in such registration
statement shall have actually been sold thereunder); provided, however, that
(i) such 180-day period shall be extended for a period of time equal to the
period the Stockholder refrains from selling any securities included in such
registration at the request of an underwriter and (ii) in the case of any
registration of Registrable Securities pursuant to Section 5.03 that are
intended to be offered on a continuous or delayed basis, subject to compliance
with applicable SEC rules, such 180-day period shall be extended, if necessary,
to keep the registration statement effective until all such Registrable
Securities are sold.
     (b) Prior to filing a registration statement or prospectus or any amendment
or supplement thereto, the Company shall, if requested, furnish to the
Stockholder and each underwriter, if any, of the Registrable Securities covered
by such registration statement copies of such registration statement as proposed
to be filed, and thereafter the Company shall furnish to the Stockholder and
underwriter, if any, such number of copies of such registration statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 or Rule 430A
under

11



--------------------------------------------------------------------------------



 



the Securities Act and such other documents as the Stockholder or underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Stockholder.
     (c) After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Stockholder set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify the Stockholder of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.
     (d) The Company shall use its commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as the Stockholder reasonably (in light of the
Stockholder’s intended plan of distribution) requests and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable the Stockholder to
consummate the disposition of the Registrable Securities in accordance with the
intended methods of disposition; provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 5.05(d), (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.
     (e) The Company shall immediately notify the Stockholder at any time when a
prospectus relating to the Registrable Securities is required to be delivered
under the Securities Act, of the occurrence of an event or other circumstance
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and promptly prepare and make available
to the Stockholder and file with the SEC any such supplement or amendment.
     (f) Except for a Demand Registration, the Board shall have the right to
select the underwriter or underwriters in connection with any public offering.
In connection with the offering of Registrable Securities pursuant to a Demand
Registration, the Stockholder shall select the underwriter or underwriters,
provided that such selection shall be subject to the consent of the Board, which
consent shall not be unreasonably withheld. In connection with any underwritten
public offering, the Company shall enter into customary agreements (including an
underwriting agreement in customary form),

12



--------------------------------------------------------------------------------



 



provided that such agreements are consistent with this Stockholder Agreement,
and take all such other actions as are reasonably required in order to expedite
or facilitate the disposition of such Registrable Securities in any such public
offering, including (if necessary) the engagement of a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with the NASD. The Stockholder shall also enter into such
agreement, provided that the terms of any such agreement are consistent with
this Stockholder Agreement and provided that the scope of the indemnity
contained in such underwriting agreement is not more extensive in any material
respect than the indemnity described in Section 5.07 hereof.
     (g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by the Stockholder and any underwriter participating in any
disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 5.05 and any attorney, accountant or other professional
retained by the Stockholder or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary or
desirable to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspectors in connection with such registration
statement; provided that the Company shall not be required to provide any
information under this subparagraph if the Company determines in good faith,
after consultation with counsel for the Company, that to do so would cause the
Company to forfeit an attorney-client privilege that was applicable to such
information. Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction or is otherwise required
by law. The Stockholder agrees that information obtained by it as a result of
such inspections shall not be used by it or its Affiliates as the basis for any
market transactions in Common Stock unless and until such information is made
generally available to the public (not in violation of any confidentiality
agreement by which they are bound), and further agrees that, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, it
shall give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of the Records deemed
confidential.
     (h) The Company shall cause to be furnished to the Stockholder and to each
underwriter, if any, a signed counterpart, addressed to the Stockholder or
underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions of counsel or comfort letters, as the case may
be, as the Stockholder or the managing underwriter therefor reasonably requests.

13



--------------------------------------------------------------------------------



 



     (i) The Company shall otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its stockholders, as soon as reasonably practicable, an earnings statement or
such other document that shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.
     (j) The Company may require the Stockholder, by written notice given to the
Stockholder not less than ten (10) days prior to the filing date of such
registration statement, to promptly, and in any event within ten (10) days after
receipt of such notice, furnish in writing to the Company such information
regarding the distribution of the Registrable Securities as the Company may from
time to time request and such other information as may be legally required in
connection with such registration.
     (k) The Stockholder agrees, upon receipt of any written notice from the
Company of the occurrence of any event or other circumstance requiring the
preparation of a supplement or amendment of a prospectus relating to the
Registrable Securities covered by a registration statement that is required to
be delivered under the Securities Act so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or to make the statements therein not misleading, the
Stockholder shall (i) forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until the Stockholder’s receipt of the copies of a supplemented or
amended prospectus, and (ii) if so directed by the Company, the Stockholder
shall deliver to the Company all copies, other than any permanent file copies
then in the Stockholder’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. If the
Company shall give such notice, the Company shall extend the period during which
such registration statement shall be maintained effective (including the period
referred to in Section 5.05(a) hereof) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 5.05(e)
hereof to the date when the Company shall make available to the Stockholder a
prospectus supplemented or amended to conform with the requirements of
Section 5.05(e) hereof.
     (l) The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded, and if none of the Registrable Securities are so listed, on
any securities exchange or quotations system on which similar securities issued
by the Company are then listed, and if no Common Stock are listed, on any
national securities exchange or on NASDAQ.
     (m) The Company shall have appropriate officers of the Company (i) prepare
and make presentations at any “road shows” and before analysts and rating
agencies, as the case may be, (ii) take other reasonable actions to obtain
ratings for any Registrable Securities and (iii) otherwise use their
commercially reasonable efforts to cooperate as requested by the underwriters in
the offering, marketing or selling of the Registrable Securities.

14



--------------------------------------------------------------------------------



 



     SECTION 5.06. Indemnification by the Company. The Company agrees to
indemnify and hold harmless the Stockholder, the Stockholder’s officers,
directors, employees, managers, members, partners and agents, and each Person,
if any, who controls any such Persons within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable expenses
of investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused
by, based upon, arising out of, resulting from or relating to any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
Damages are caused by or related to any such untrue statement or omission or
alleged untrue statement or omission so made based upon information furnished in
writing to the Company by the Stockholder or on the Stockholder’s behalf
expressly for use therein, provided that, with respect to any untrue statement
or omission or alleged untrue statement or omission made in any preliminary
prospectus, or in any prospectus, as the case may be, the indemnity agreement
contained in this paragraph shall not apply to the extent that any Damages
result from (a) the fact that a current copy of the prospectus (or such amended
or supplemented prospectus, as the case may be) was not sent or given to the
Person asserting such Damages at or prior to the written confirmation of the
sale of the Registrable Securities concerned to such Person if it is determined
that the Company has provided such current prospectus (or such amended or
supplemented prospectus, as the case may be) to the Stockholder prior to such
confirmation and it was the responsibility of the Stockholder to provide such
Person with a current copy of the prospectus (or such amended or supplemented
prospectus, as the case may be) and such current copy of the prospectus (or such
amended or supplemented prospectus, as the case may be) would have cured the
defect giving rise to such Damages, or (b) transactions by the Stockholder in
violation of Section 5.05(k)(i) hereof.
     SECTION 5.07. Indemnification by the Stockholder. The Stockholder agrees to
indemnify and hold harmless from and against all Damages the Company, its
officers, directors and agents and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (i) with respect to information furnished in writing to the Company
by the Stockholder or on the Stockholder’s behalf expressly for use in such
registration statement or prospectus relating to such Registrable Securities, or
any amendment or supplement thereto, or any related preliminary prospectus or
(ii) to the extent that any Damages result from the fact that a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
was not sent or given to the Person asserting any such Damages at or prior to
the written confirmation of the sale of the Registrable Securities concerned to
such Person if it is determined that it was the responsibility of the
Stockholder to provide such Person with a current copy of the prospectus (or
such amended or supplemented prospectus, as the case may be) and such current
copy of the prospectus (or such

15



--------------------------------------------------------------------------------



 



amended or supplemented prospectus, as the case may be) was provided by the
Company to the Stockholder prior to such confirmation and would have cured the
defect giving rise to such Damages. As a condition to including Registrable
Securities in any registration statement filed in accordance with Article 5
hereof, the Company may require that it shall have received an undertaking
reasonably satisfactory to it from any underwriter to indemnify and hold it
harmless to the extent customarily provided by underwriters with respect to
similar securities. The Stockholder shall not be liable under this Section 5.07
for any Damages in excess of the net proceeds realized by the Stockholder in the
sale of the Registrable Securities to which such Damages relate.
     SECTION 5.08. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 5,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party shall have agreed to
the retention of such counsel at its expense or (ii) in the reasonable judgment
of outside counsel to such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that, in connection with any proceeding
or related proceedings in the same jurisdiction, the Indemnifying Party shall
not be liable for the reasonable fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) at any time for the
Indemnified Party, and that all such fees and expenses shall be reimbursed as
they are incurred. The Indemnifying Party shall not be liable for any settlement
of any proceeding effected without its written consent, which consent shall not
be unreasonably withheld or delayed, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless the Indemnified Party from and against all
indemnified Damages (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.
     SECTION 5.09. Contribution. If the indemnification provided for in this
Article 5 is unavailable to the Indemnified Parties or insufficient in respect
of any Damages (other than by reason of the exceptions provided herein), then
the Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid

16



--------------------------------------------------------------------------------



 



or payable by such Indemnified Party as a result of such Damages, as between the
Company on the one hand and the Stockholder on the other, in such proportion as
is appropriate to reflect the relative fault of the Company and of the
Stockholder in connection with such statements or omissions, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and of the Stockholder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
     The Company and the Stockholder agree that it would not be just and
equitable if contribution pursuant to this Section 5.09 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Damages referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 5.09, the Stockholder shall not be required to contribute any amount in
excess of the amount by which the net proceeds realized by the Stockholder in
the sale of Registrable Securities of the Stockholder to which such Damages
relate exceeds the amount of any Damages that the Stockholder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
     SECTION 5.10. Subsequent Registration Rights. The Company shall not enter
into any agreement with respect to any Common Stock that grants or provides
holders of such Common Stock with registration rights that have terms more
favorable than the registration rights granted to the Stockholder in this
Stockholder Agreement unless similar rights are granted to the Stockholder in
this Stockholder Agreement.
     SECTION 5.11. Rule 144; Etc. The Company agrees to use its commercially
reasonable efforts, consistent with the terms of this Stockholder Agreement, to
(a) make and keep public information available, as those terms are defined in
Rule 144, at all times after the date (if any) that the Company becomes subject
to the periodic reporting requirements of Section 13 or 15 under the Exchange
Act, and (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act at any time after it
has become subject to such reporting requirements.

17



--------------------------------------------------------------------------------



 



ARTICLE 6
CONCURRENT INDEMNIFICATION
     The Company agrees that in the event that any member, manager, officer or
employee of the Stockholder (each, a “Concurrently Indemnified Party”) is
employed, retained or otherwise associated with, or appointed or nominated by,
the Company or any of its Subsidiaries and acts or serves as an officer,
director, employee, consultant, fiduciary, advisor or agent of, for or to the
Company or any of its Subsidiaries, as applicable, the Company shall be
primarily liable for all indemnification obligations or advancement of expenses
in connection with such indemnification afforded to such Concurrently
Indemnified Party acting in such capacity or capacities on behalf or at the
request of the Company or any of its Subsidiaries, as applicable.
Notwithstanding the fact that the Stockholder may have concurrent liability to a
Concurrently Indemnified Party with respect to indemnification or advancements,
the Company hereby agrees that in no event shall the Company have any right or
claim against the Stockholder or any of its Affiliates for contribution or have
rights of subrogation against the Stockholder or any of its Affiliates through a
Concurrently Indemnified Party for any payment made by the Company with respect
to indemnification or advancements. In addition, the Company hereby agrees that
in the event that the Stockholder or any of its Affiliates pays or advances a
Concurrently Indemnified Party any amount with respect to indemnification or
advancements, the Company shall promptly reimburse the Stockholder or its
Affiliates, as applicable, for such payment or advance upon request.
ARTICLE 7
MISCELLANEOUS
     SECTION 7.01. Binding Effect; Assignability; Benefit.
     (a) This Stockholder Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns; provided that rights granted to the
Stockholder hereunder may only be assigned in connection with a Transfer of
Common Stock in accordance with the terms of this Stockholder Agreement that is
specifically approved in advance in writing by the Company and provided further
that rights granted pursuant to Article 2 hereof are only assignable with the
prior specific written consent of the Company in connection with a Transfer of
Common Stock by such assignor to the purported assignee. Any purported
assignment not in accordance with this Stockholder Agreement shall be null and
void. If the Stockholder ceases to beneficially own any Common Stock, the
Stockholder shall cease to be bound by, and no longer entitled to the benefits
of, the terms hereof (other than (i) the provisions of Sections 5.06, 5.07,
5.08, 5.09 and Article 6 applicable to the Stockholder with respect to any
offering of Registrable Securities completed before the date the Stockholder
ceased to own any Common Stock and (ii) Article 7).
     (b) Nothing in this Stockholder Agreement, expressed or implied, is
intended to confer on any Person other than the parties hereto, and their
respective heirs, successors, legal representatives and permitted assigns,
Indemnified Parties under

18



--------------------------------------------------------------------------------



 



Sections 5.06, 5.07, 5.08 and 5.09, and Concurrently Indemnified Parties under
Article 6, any rights, remedies, obligations or liabilities under or by reason
of this Stockholder Agreement.
     SECTION 7.02. Notices. All notices, requests and other communications to
any party shall be in writing and shall be delivered in person, sent by
reputable overnight courier service, or sent by facsimile transmission,
if to the Company, to:
Viasystems Group, Inc.
101 South Hanley Road, Suite 400
St. Louis, Missouri 63105
Attention: General Counsel
Facsimile: 314-746-2251
with a copy to:
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: R. Scott Cohen
Facsimile: 214-746-7777
if to the Stockholder, to:
Hicks, Muse, Tate & Furst Equity Fund III, LP
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attention: Edward Herring
Facsimile: 214-720-7888
with a copy to:
Hicks, Muse, Tate & Furst Equity Fund III, LP
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attention: David W. Knickel
Facsimile: 214-720-7888
or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other parties hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or

19



--------------------------------------------------------------------------------



 



communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt. Any notice, request or other
written communication sent by facsimile transmission shall be confirmed by
personal delivery or by reputable overnight courier, made within two
(2) Business Days after the date of such facsimile transmissions.
          SECTION 7.03. Waiver; Amendment; Termination.
          (a) Except as otherwise provided herein, no failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof or the exercise
of any other right, power or privilege. No provision of this Stockholder
Agreement may be waived except by an instrument in writing executed by the party
against whom the waiver is to be effective. Except as otherwise provided herein,
no provision of this Stockholder Agreement may be amended or otherwise modified
except by an instrument in writing executed by the Company and the Stockholder.
          (b) This Stockholder Agreement shall terminate on the tenth (10th)
anniversary of the date of this Stockholder Agreement; provided that, in any
such case, the provisions of Sections 5.06, 5.07, 5.08, 5.09 and Article 6
applicable to the Stockholder with respect to any offering of Registrable
Securities completed before such termination and this Article 7 shall survive
such termination.
          SECTION 7.04. Fees and Expenses. Each party shall pay its own costs
and expenses incurred in connection with the preparation and execution of this
Stockholder Agreement, or any amendment or waiver hereof, and (except as
otherwise provided herein) the transactions contemplated hereby and all matters
related hereto. In any action or proceeding brought to enforce any provision of
this Stockholder Agreement, or where any provision hereof or thereof is validly
asserted as a defense, the successful party shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.
          SECTION 7.05. Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial; Etc. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, applicable to contracts executed in and
to be performed entirely within that state. All actions and proceedings arising
out of or relating to this Stockholder Agreement shall be heard and determined
in the Chancery Court of the State of Delaware or any federal court sitting in
the City of New York, and the parties hereto hereby irrevocably submit to the
exclusive jurisdiction of such courts in any such action or proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding. Each party hereto irrevocably consents to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to such party at its address specified pursuant to Section 7.02
hereof. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law. Nothing
in this paragraph shall affect

20



--------------------------------------------------------------------------------



 



the right of any party hereto to serve legal process in any other manner
permitted by applicable law. The consents to jurisdiction set forth in this
paragraph shall not constitute general consents to service of process in the
State of New York or Delaware and shall have no effect for any purpose except as
provided in this paragraph and shall not be deemed to confer rights on any
person or entity other than the parties hereto. Each of the parties hereto
hereby irrevocably waives any and all rights to trial by jury in any legal
proceeding arising out of or related to this Stockholder Agreement.
          SECTION 7.06. Specific Enforcement; Cumulative Remedies. The parties
hereto acknowledge that money damages may not be an adequate remedy for
violations of this Stockholder Agreement and that any party, in addition to any
other rights and remedies which the parties may have hereunder or at law or in
equity, may, in his, her or its sole discretion, apply to a court of competent
jurisdiction for specific performance or injunction or such other relief as such
court may deem just and proper in order to enforce this Stockholder Agreement or
prevent any violation hereof and, to the extent permitted by applicable law,
each party waives any objection to the imposition of such relief. All rights,
powers and remedies provided under this Stockholder Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
rights, powers or remedies by such party.
          SECTION 7.07. Entire Agreement. This Stockholder Agreement and any
documents referred to herein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements and understandings, both oral
and written, among the parties hereto, or between any of them, with respect to
the subject matter hereof and thereof.
          SECTION 7.08. Severability. If any term, provision, covenant or
restriction of this Stockholder Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this
Stockholder Agreement shall remain in full force and effect and shall in no way
be affected, impaired or invalidated. Upon such a determination, the parties
shall negotiate in good faith to modify this Stockholder Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner so that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
          SECTION 7.09. Counterparts; Effectiveness. This Stockholder Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.
[SIGNATURE PAGE FOLLOWS]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Stockholder
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

            VIASYSTEMS GROUP, INC.
      By:   /s/ David M. Sindelar         Name:   David M. Sindelar       
Title:   Chief Executive Officer        VG HOLDINGS, LLC
      By:   /s/ Edward Herring         Name:   Edward Herring        Title:  
Manager              By:   /s/ Philip Raygorodetsky         Name:   Philip
Raygorodetsky        Title:   Manager     

Signature Page to
Stockholder Agreement

